THE COURT
(MeKENNAN, Circuit Judge, and CADWALADER, District Judge.)
sustained the demurrer with leave to the complainant to withdraw or amend his bill without prejudice, saying, that attachment exe*1198cution in Pennsylvania was a means given to the creditor of obtaining satisfaction of his debt at a final stage of the suit, and that in its nature it was an execution intended to accomplish the same result as a writ of fieri facias, and was not therefore dissolved under section 14 of the bankrupt act.
[See Case No. 17,036.]